Exhibit 10.1






NRG RPV HOLDCO 1 LLC

AMENDMENT NO. 2 TO
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT, dated as of August 5, 2016 (this “Amendment”), is made and entered
into by and between NRG YIELD RPV HOLDING LLC, a Delaware limited liability
company (“NRG Yield RPV”), as a Class A Member, and NRG RESIDENTIAL SOLAR
SOLUTIONS LLC, a Delaware limited liability company (“NRG RSS”), as a Class B
Member.
RECITALS
A.    NRG Yield RPV and NRG RSS are the owners of 100% of the Class A Interests
and Class B Interests, respectively, of NRG RPV HOLDCO 1 LLC, a Delaware limited
liability company (the “Company”), and are Members of the Company pursuant to
that certain Amended and Restated Limited Liability Company Agreement, dated
April 9, 2015, as amended by that certain Amendment No. 1 to the Amended and
Restated Limited Liability Company Agreement dated March 1, 2016 (collectively,
the “A&R LLC Agreement”). Capitalized terms used but not otherwise defined in
this Amendment shall have the respective meanings specified in the A&R LLC
Agreement.
B.    The Members have agreed to amend the A&R LLC Agreement in accordance with
Section 13.7 thereof to set forth certain agreements between the Members as set
forth below.
NOW, THEREFORE, in consideration of the premises and the mutual undertakings
contained herein, the parties hereto hereby agree, as follows:
1.Amendment to Section 1.1. The definition of “Class A Member Capital
Contribution Commitment” is hereby amended by deleting the amount “$100,000,000”
and replacing it with “$60,000,000”.
2.Effect of Amendment. Except as amended by this Amendment, the A&R LLC
Agreement remains in full force and effect. All references to the A&R LLC
Agreement in any other agreement or document shall hereinafter be deemed to
refer to the A&R LLC Agreement as amended by this Amendment.
3.Miscellaneous. The provisions set forth in Sections 13.3, 13.4 and 13.10 of
the A&R LLC Agreement shall be applicable to this Amendment mutatis mutandis and
to the full extent necessary shall be deemed to be incorporated herein.


[Signature Pages Follow.]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first written above.
CLASS B MEMBER:
 
NRG RESIDENTITAL SOLAR SOLUTIONS LLC
 
By: /s/ Elizabeth Killinger
 
Name: Elizabeth Killinger
 
Title: President
 











[Signature page to Amendment No. 2 to A&R LLC Agreement of NRG RPV Holdco 1 LLC]

--------------------------------------------------------------------------------










CLASS A MEMBER:
 
NRG YIELD RPV HOLDING LLC
 
By: /s/ Chad Plotkin
 
Name: Chad Plotkin
 
Title: SVP, Finance
 

    


[Signature page to Amendment No. 2 to A&R LLC Agreement of NRG RPV Holdco 1 LLC]